Order entered May 20, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01513-CV

     REBECCA POTTER, INDIVIDUALLY AND AS NEXT FRIEND OF AUSTYN
           VASQUEZ, A MINOR, AND RICHARD POTTER, Appellant

                                              V.

                HP TEXAS 1 LLC D/B/A HPA TX LLC, ET AL., Appellees

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-18-1376

                                          ORDER
       Before the Court is appellee Coats Group Real Estate Co. d/b/a CGC Construction’s May

16, 2019 second motion for extension of time to file brief tendered. We GRANT the motion and

ORDER the brief received May 16, 2019 filed as of the date of this order.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE